 Inthe Matter Of WESTERNMASSACHUSETTSELECTRICCOMPANY.andINTERNATIONAL BROTHERHOOD or ELECTRICALWORKERS, LOCAL=UNION #761: (A. F. 'Of L.)Case No. C-1724.-Decided November 29, 1940Jurisdiction:electric utility industry.Unfair Labor Practices:employer refused to bargain collectively contendingthat its business does not fall within the jurisdiction of the Act-Board foundjurisdiction and a refusal to bargain.Remedial Orders:order to bargain collectively.Mr. Edward Schneider,for the Board.'Mr. David R. Pokross,of Boston, Mass., for the respondent.-Mr. John J. Regan,of Boston, Mass., for the Union.Mr. Louis Cokin,of counsel to the Board.-DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by International Brotherhood of ElectricalWorkers, Local Union #761, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the First Region (Boston, Massachusetts), issued itscomplaint, dated October 7, 1940, againstWestern MassachusettsElectric Company, Greenfield, Massachusetts, herein called the re-spondent, alleging that the respondent had engaged in and is engag-ing in unfair labor practices affecting commerce within the meaningof.Section 8 (1) and (5) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and accompanying notice of hearing were duly servedupon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, in sub-stance, that on or about August 20, 1940, and at all times thereafter,the respondent refused to bargain collectively with the Union as theexclusive representative of the respondent's employees in an appro-priate bargaining unit although the Union had been so certified bythe Board, and that the respondent thereby interfered with, re-28 N. L. R. B., No. 38.189 190 . DECISIONSOF NATIONALLABOR RELATIONS BOARDstrained,and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act. ' On October 18, 1940, the respond-ent filed an answer denying the allegations of unfair labor practicescontained in the complaint and alleging that the respondent was, notsubject'to the jurisdiction of the Board.On October 18, 1940, the respondent, the Union,and counsel forthe Board entered into a stipulation.The stipulation provides asfollows :STIPULATIONIt is hereby stipulated and agreed by and between WesternMassachusetts Electric Company, hereinafter referred to as theRespondent, and International Brotherhood of Electrical Work-ers,Local Union #761, affiliated with the American Federationof Labor, hereinafter referred to as the Union, and EdwardSchneider, Regional Attorney for the First Region, NationalLabor Relations Board, that :I. -Upon a charge duly filed by the Union, the National LaborRelations Board, by A. Howard Myers, Regional Director for theFirst Region (Boston, Massachusetts), acting pursuant to au-thority granted in Section 10 (b) of the National Labor RelationsAct, 49 Stat. 449, hereinafter referred to as the Act, and actingpursuant to its Rules and Regulations-Series 2, as amended,issued its Complaint and Notice of hearing on October 7, 1940,against the Respondent.II.A copy of the Charge, Complaint, and Notice of Hearingthereon, and Rules and Regulations-Series 2, as amended, wereduly served upon the Respondent and the Union on October 7,1940, said hearing being scheduled for October 18, 1940, at teno'clock in the forenoon, in Court Room 4, Federal Building,Boston, Massachusetts.On or about October 18, 1940, the Re-spondent filed its Answer with the Regional Director for theFirstRegion, and served a copy thereof on the Union. Allparties acknowledge due and timely service of a copy of saidCharge, Complaint and Notice. of Hearing, Rules and Regula-tions-Series 2, as amended, and Respondent's Answer.III. It is stipulated that on August 15, 1940, the Union by itsInternational Representative,Walter J. Kenefick, wrote and sentthe following letter to the Respondent, which letter was receivedby Respondent on or about August 16, 1940: WESTERN MASSACHUSETTS ELECTRIC COMPANY191INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERSP. 0. Box 504,Springfield,Mass., August15, 194.0.RegisteredMailMr. HARRY DUREN,Western Mass. Electric Company,Greenfield, Mass.DEAR MR. DUREN : At an election conducted by the NationalLabor Relations Board it was determined that a majority ofyour employees in the line, meter, cable and operating de-partments designated the International Brotherhood ofElectricalWorkers to be their representative for the purposeof collective bargaining.We hereby request a conference in order that we may startnegotiations for a signed agreement.May we hear from you as soon as possible?Yours very truly,cc Regan.cc 761.WALTERJ.KENEFICK,InternationalRepresentative.It is further, stipulated that on August 20, 1940, the Respondentby C. F. Mosher, its General Superintendent, did write and sendthe following letter in answer to the above letter, which answer wasreceived by the Union on or about August 21,1940:WESTERN MASSACHUSETTS ELECTRIC COMPANYConstituent ofWestern Massachusetts CompanyAddress Reply toTURNERSFALLS, MASS.,August 20, 1940.INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,P. 0. Box 504, Springfield, Massachusetts.WALTER J. KENEFICK,Int. Rep.DEAR SIR : We do not recognize that your organizationhas been duly certified as a bargaining agent for the employeesstated in your letter of the fifteenth addressed to Mr. Duren, 192DECISIONS OF NATIONAL-LABOR RELATIONS BOARDfor we believe that the National Labor Relations Board has nojurisdiction in, this matter.,Wetherefore: decline your request for a conference.Yours very-truly,,WESTERN MASSACHUSETTS ELECTRIC COMPANY,C. F. MOSHER,General Superintendent.M-K.IV. The Respondent and the Union waive the right to a hearingas set forth in Section 10' (b) and 10 (c), of the Act and waivetheir right to an Intermediate Report by a Trial Examiner of theNational Labor Relations Board.The Respondent and the Un-ion waive the issuance of Proposed Findings of Fact, ProposedConclusions of Law, and Proposed Order by said Board, waive'the right to argue orally before the Board, and to file briefs withthe Board.V. The record in this case shall consist of (1) the transcript ofthe record, exhibits, Decision and Direction of Election, ElectionReport, and Certification of Representatives in proceedings beforethe National Labor Relations Board entitled"In the Matter ofWesternMassachusettsElectricCompany and InternationalBrotherhood of Electrical Workers, Local Union #761 (A. F. L.)Case No. R 1823";(2) the Charge, Complaint and Notice ofHearing thereon, Rules and Regulations-' Series 2, as amended,and Respondent's Answer, referred to in Paragraph I and IIhereof; and (3) this stipulation.The items referred to in subdivision (1) of this paragraph arenow in the possession of the National Labor Relations Board, andit is stipulated that the items referred to in subdivisions (2) and(3), of this paragraph may be presented to the Board by filingsame with the Chief Trial Examiner of the Board, in Washington,D. C.VI. The facts set forth in this Stipulation shall be received inevidence with the same force and effect as if the facts herein hadbeen established in open hearing through the sworn testimony ofcompetent witnesses.VII. This Stipulation constitutes the entire agreement betweenthe parties and no verbal agreement of any kind has been made'which varies, alters or adds to this Stipulation.This Stipulation shall'be void and of no effect unless-approvedby the National Labor Relations Board.On October 30, 1940, the Board issued an order approving theabove stipulation. WESTERN MASSACHUSETTS-ELECTRIC COMPANY,:193Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWestern Massachusetts Electric Company is a Massachusetts cor-,poration with its general offices at Greenfield, Massachusetts.It is en-'gaged in the purchase, exchange, manufacture, sale, and distributionof electric light and electric power in that part of Massachusetts whichincludes the towns listed in the' margin.1The Company generateselectrical energy at its hydro-electric station located on the Deerfield,River at Gardners Falls, Massachusetts, and to a limited extent at an'automatic station which is located on the Green River at Greenfield,Massachusetts.All other power which the Company distributes is,purchased from the Turners Falls Power & Electric Company, hereincalled the Turners Falls Company, a co-subsidiary, all the stock ofwhich, like that of the Company, is owned by Western MassachusettsCompanies, herein called the Parent Company, a Massachusetts volun-tary association organized under a-declaration of trust.2During 1939the Company sold 38,030,824 kilowatt hours of electricity, the revenuefrom which amounted to $1,460,667.Purchases of electric energy in interstate commerceDuring 1939 the Company-purchased 27,296,867 kilowatt hours ofelectricity from the Turners Falls Company.The' latter companyobtains electrical energy from its own generating plants located inMassachusetts, from Connecticut Valley Power Exchange, hereincalled the Exchange, and from New England Power Company.8The Exchange is composed of the Turners Falls Company, Connec-ticut.Power Company, and New England Power Company. Thesethree companies have an arrangement whereby they exchange surpluspower so that the lowest available increment cost sources will be usedin supplying the combined load.During 1939 the Turners Falls-"Greenfield,Northfield,Bernardston,Shelburne,Deerfield,Colrain,Chesterfield,Pelham,Southampton,Sunderland,Buckland,Conway, Ashfield,Gill,Cummington,Easthampton,Hadley, Amherst,Westhampton,Worthington,Leyden, Turners Falls, Millers Falls, Mon-tague, Hatfield, Lake Pleasant,Leverett,Plainfield,Whately, Erving. - %2 The Parent-Company also owns approximately all the outstanding stock of UnitedElectric Light Company,Pittsfield Electric Company,utilitieswhich generate,purchase,and distribute electricity,the Quinnehtuk Company,a land holding concern,and WesternMassachusettsAgency, line, a non-profit organization which services the other subsidiariesof the Parent Company with engineers and other technicians. .-2During'an average year the Turners Falls Company purchases approximately 24,152,00)kilowatt hours of electricity from New England Power Company.This transactionappears to be independent of the Exchange. 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany purchased 119,504,854 kilowatt hours of electricity fromthe Exchange, which is slightly less than one-third the total amountsold by the Turners Falls Company.The Connecticut Power Com-pany's connection with the Exchange comes from one of its substa-tions in Connecticut.The New England Power Company hassources of energy in Massachusetts, Maine, and Vermont.The recorddoes not show the'relative amounts emanating from the three sources.Purchases of materials in interstate commerceThe Company, in the course of its operations during 1938; pur-chased materials, supplies, and equipment valued at approximately$174,800 and consisting principally of wire, transformers, trucks, cars,poles, meters, gasoline, and station and line supplies.The Companyestimates that approximately 40 per cent of such purchases were madefrom sellers located outside the State of Massachusetts.4Types of consumers dependent on electrical energy supplied by theCompanyThe 'different classifications of the Company's customers and ther`espective amounts of electricity sold to them during 1939,are shownin the margin 51.Manufacturers.Of the total sales- of electricity to manufac-turers,which during 1939 amounted to 12,167,683 kilowatt hours,8,579,805 kilowatt hours of electricity was sold to 17 of the-Com-pany's 25 largest customers, bringing to the Company a revenue of$275,681.6These concerns are engaged in the manufacture, sale, and,distribution of various products.The identity and location of themanufacturers and the nature of the products and percentage thereof' The Company stipulated that,according to its own estimate the purchases of raw mate-rials, supplies,and equipment during 1939 were similar in amount,nature, and place oforigin to those of the preceding year.5 See the following table :Class of serviceNumber ofcustomers asper bills ren-deredKilowatt-hoursRevenueDomesticsales --------------------------------------------16,02114, 637, 735$738, 278Commercialsales -----------------------------------------2,4125,739,684297, 756Commercial power sales----------------------------------59012,167,683305,315Street hghtmgsales--------------------------------------251,456,42091,809Other utilities=-----------------54,029,30227,507° The Companydesignates such sales as "commercial power sales,"indicating a rateavailablefor stores, factories, or other placeswhere electrical energy is used throughmotors for powei purposes.Service is generally'suppliedat 3 phase, 60 ;cycles,220 volts.Incidentallighting up to 10 per cent of the total consumption is also furnishedunder thisrate, provided the customer equips himself with transforming and regulating equipment. WESTERN MASSACHUSETTS ELECTRIC COMPANY195shipped outside the State of Massachusetts are' shown by the follow-ing breakdown :CustomerLocationProductPercentageshippedoutside ofMassachu-settsGreenfield Tap & Die Corporation----------Greenfield,,Mass___-__Tools & Gauges_______98Millers Falls Tool Company________________Montague,Mass______Tools-----------------9835United Elastic Company___________________Easthampton,Mass___ElasticWebbing______97Kendall Manufacturing Company__________Colrain,Mass---------Cotton Cloth ----------95Millers Falls Paper Company______________Erving,Mass_________Writing Paper --------80Massachusetts Broken Stone Co ------------Deerfield,Mass_______Crushed Stone________17/jJ S Lane & Son____________________________Amherst,Mass -------Crushed Stone--------NoneMontague Rod & Reel Company-----------Montague,Mass______Fishing Equipment---983Rogers,Lunt & Bowlen____________________Greenfield,Mass______Silverware(Sterling)--98)Threadwell Tool Company_________________Greenfield,Mass______Tools_________________90Montague Machine Company______________Montague,Mass ------Machinery____________90T. Morey & Son ___________________________Greenfield,Mass______Printing______________1100Rugg Manufacturing Company_____________Greenfield,Mass______Wood Novelties------70Snows Ice Cream Company________________Greenfield,Mass_____Ice Cream-------------8Advertising Corporation of America________Easthampton,Mass__Advertising Novelties-95H P. Hood & Son__________________________Shelburne, Mass______Dairy Products ----___(')Amherst Creamery Company______________Amherst, Mass________Dairy Products-------17Porter McLeod Tool Company_____________Hatfield,Mass________Tools-----------------95IInformation not forthcoming but it is estimated 100 percent is shipped outside of Massachusetts.fAccording to Company,information immediately unobtainable.2.Railroad.During 1939 the Company sold 618,493 kilowatthours of electricity to, the Boston & Maine Railroad at a cost of$13,577.Although the power sold by the Company to the railroadis delivered within Massachusetts, the section serviced is an integralpart of the so-called Fitchburg Division which is engaged in trans-porting passengers and freight in interstate commerce and has lines'running from points in Massachusetts to points in New York, NewHampshire, and Vermont.This power is used for the operation of,switches, 'automatic signals, and station lighting. It is concededthat a complete interruption of power, if sustained, would disruptthe service of the railroad.73.Radio Station.The Company provides power to Radio StationWHAI in Greenfield, Massachusetts, both- for illumination andbroadcasting purposes.This radio station receives and broadcastsdaily programs originating outside Massachusetts in the New Eng-.land Broadcasting Company and Mutual Broadcasting System, In-corporated.Although StationWHAI has a relatively low signalstrength, during the daytime it broadcasts successfully to parts ofNew Hampshire and Vermont. Interruption of the Company'spower service would cause 'a complete cessation of broadcasting fromthis radio station.4.Newspaper.The Greenfield Recorder-Gazette, a newspaperpublished in Greenfield, Massachusetts, relies on the Company fora The Boston&Maine Railroad is equippedwith storagebatteries upon which it couldrely for several hours in case of failure of the Company to supply power. It is also in aposition to take'-power from other sources.413597-42-vol 28--14 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDboth illumination and' power.This newspaper prints syndicatednews and columns of national and international origin. , It also runsadvertisements for nationally known products, an estimated 75 percent of which accounts are received from outside the State of Massa-'chusetts.The edition of September 29, 1939, termed at the hearinga "sample edition," had a distribution of 7,675 copies, 316 of whichwere sent outside Massachusetts. "Interruption of the Company'spower service would make impossible publication of said newspaperunless arrangements wholly different from those now relied on couldbe effected.5.Telegraph companies.The Company furnishes illuminationand power to Western Union Telegraph Company and Postal Telegraph Company at Greenfield, Massachusetts.The power purchasedby the Western Union and Postal Telegraph offices is used to operateautomatic telegraph machines.86.Telephone company.The Company furnishes light and powertoNew England Telephone and Telegraph Company at Amherst,Easthampton, Greenfield,Hatfield,MillersFalls,Turners Falls,Bern trdston, Cummington, Northfield, and South Deerfield, Massa-chusetts.The power is used at most of the above-named places tocharge batteries which, in turn, furnish the current required fortransmission of telephonic messages.The Company's power is alsoused at all the above-named places for operating the ringing ma-chines.Messages are received from and sent to all parts of theUnited States and foreign countries by subscribers to the New Eng-land Telephone and Telegraph Company in the aforesaid towns" inMassachusetts.°7.Post Ofce.The Company furnishes electric power to theUnited States Post Office for light and power to operate automaticstamp-cancelling and adding machines.Conclusions concerning the Company's relation to commerceIt is clear from the findings above (1) that the Company receivesfrom outside Massachusetts a large quantity of the materials, sup-plies, equipment used'by it in its operations, (2) that the Companypurchases electrical energy which originates outside Massachusetts,(3) that a large area in Massachusetts -is primarily dependent uponthe Company for the generation, transmission, and distribution ofelectrical energy and that within such area instrumentalities of in-terstate commerce, including a railroad, telegraph and telephone" The Western Union office has available Morse code operators who could,. in the eventof failureof the Company's power, transmitmessages.The Postal Telegraph office, how-ever,'has no Morse operators immediately available.'I The evidence shows that the 'New England Telephone and TelegraphCompany,isequipped with emergency equipment and generators whereby it could operate indefinitelywithout receiving outside electrical power. `WESTERN MASSACHUSETTS ELECTRIC COMPANY197companies, a `radio broadcasting station, and a post office, as wellas manufacturers who sell products in interstate commerce, use andare dependent upon electrical energy supplied by the Company.Acessation or interruption of the Company's business, such as wouldtend to accompany labor disputes between the Company and itsemployees (1) would affect the flow of electrical energy and a largequantity of other commodities received by the Company in inter-state commerce; and (2) would burden and obstruct not only theoperations of various instrumentalities of interstate transportationand communication but also the operation of the businesses servedby the Company with power which manufacture and ship com-modities in interstate commerce.10II.THE ORGANIZATION INVOLVED#761, is a labor organization affiliated with the American Federa-tion of Labor. It admits to membership employees of the re-spondent in its line and meter departments.III.THE UNFAIR LABOR PRACTICESThe refusal to'bargain collectively1.The appropriate unitOn June 6, 1940, we issued a Decision and Direction of Electionin which we found that the employees of the respondent in its lineand meter departments at Greenfield, Amherst, Easthampton, SouthDeerfield, and Gardners Falls, Massachusetts, including linemen,groundmen, truck drivers, cable splicers and helpers, lamp trimmers,meter readers, meter installers, meter testers, operators, and helpers,but excluding executives, supervisory employees, line foremen, meter-10 The evidence shows that some of the concerns suppliedwithpowerby the Companyhave emergency equipment or could find substitute sources of power. In regard to thiscircumstance,seeMatterofSouthern California Gas CompanyandUtilityWorkersOrganizing Committee,LocalNo. 132,10 N. L.R. B. 1123, where we said : ,The Company's chief contention that a labordifficultywhich completely tied upthe operationsof the Companywould not necessarily result in a complete cessationof the operations of its consumers may be grantedwithout therebyconceding thatthe Board lacks jurisdiction.For It is not necessary for a labor dispute to resultin a complete paralysis or cessation of activities in order to affect, burden;obstruct,or impede the free flow of interstate commerce.The dislocation of the activitiesof an industrial area falling short of a complete paralysis cannot be regarded astrivial,or as an effect on commerce so slight as not to be within the, power ofCongress to prevent.Cf.N. L R B. V. Bradford Dyeing Association(U S. A.),310 U. S318, rev'g 106 F.(2d) 119(C. C. A..1)and enf'gMatter of Bradford Dyeing Association(U. S. A.)andTextileWorkers'Organizing Committee of the C. 1. 0., 4 N.L. R. B. 604. 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment foremen, trouble and meter-district employees, radio-interference employees, stockroom employees, garage employees, line-department clerks, and meter-department clerks, constituted a unitappropriate for purposes of collective bargaining.",We find that the above unit at all times material herein constitutedand now constitutes a unit appropriate for the purposes of collectivebargaining and that said unit will afford to said employees the fullbenefit of their right to self-organization and collective-'bargainingand otherwise effectuate the policies of the Act.2.Representation by the Union of a majority in the appropriate unitIn our Decision and Direction of Election, we directed that anelection by secret ballot be held among the employees of the respond-ent in the aforesaid appropriate unit.An election was held on June27, 1940, and the Union received a majority of the votes cast.Onthe basis of the results of the election, the Board, on July 12, 1940,certified the Union as the exclusive representative of the employeesin the appropriate unit.12We find that on July 12, 1940, and at all times thereafter, theUnion was the duly designated representative of a majority of theemployees in the appropriate unit and, by virtue of Section 9 (a) ofthe Act, was on that date, and at all times thereafter, the exclusiverepresentative of all employees in said unit for the purposes of col-lective bargaining in respect to wages, rates of pay, hours of employ-ment, and other conditions of employment.3.The refusal to bargainOn August 15, 1940, an International Representative of the Unionwrote, to the respondent as follows :At an election conducted by the National Labor RelationsBoard it was determined that a majority of your employees inthe line, meter, cable and operatinb departments designated theInternationalBrotherhod of ElectricalWorkers to be theirrepresentative for the purpose of collective bargaining.We hereby request a conference in order that we may startnegotiations for a signed agreement.May we hear from you as soon as possible?The respondent replied on' August 20, 1940, as follows :We do not recognize that your organization has been dulycertified as a bargaining agent for the employees stated in your"Matter of Western Massachusetts Electric CompanyandInternational Brotherhood ofElectrical Workers,Local Union#761,(A.F. L )24 N L R B 43312 25 N L.R B. 334 WESTERN_ MASSACHUSETTS ELECTRIC COMPANY199letter of the fifteenth * * - * for we believe that the NationalLabor Relations Board has no jurisdiction in this matter.We therefore decline your request -for a conference.In view of our finding in our Decision and Direction of Electionwith respect to commerce, as well as our finding in Section IV below,we find that the reason advanced by the respondent for its refusalto bargain with the Union is without merit.We find that on and after August 20, 1940, the respondent refusedto bargain collectively with the Union as the exclusive representativeof its employees in the appropriate unit in respect to wages, ratesof pay, hours of employment, and other conditions of employment,and thereby interfered with,_ restrained, and coerced its employees inthe exercise of rights guaranteed by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re-spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States and tend to lead to labor disputes burdening and obstruct-ing-commerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged- in unfair laborpractices we shall order it to cease and desist therefrom; and in orderto effectuate the purposes and policies of the Act, we shall, in aid ofour cease and desist order, require the respondent, upon request, tobargain collectively with the Union as the exclusive representativeof all the employees in the appropriate unit.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW '1.International Brotherhood of Electrical Workers, Local Union#761, is a labor organization within the meaning of Section 2 (5) ofthe Act.2.All the respondent's employees in its line and meter depart-ments at Greenfield, Amherst, Easthampton, South Deerfield, andGardners Falls, Massachusetts, including linemen, groundmen,,truckdrivers,, cable splicers and helpers, lamp trimmers, meter readers,meter installers, meter testers, operators, and helpers, but excludingexecutives, supervisory employees, line foremen, meter-department `ZOODECISIONS, OF NATIONAL LABOR 'RELATIONS BOARD ,foremen, trouble and meter-district employees, radio-interference em-ployees, stockroom employees, garage employees, line-departmentclerks, and meter-department clerks, at all times material herein con-stituted and now constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.3.International Brotherhood of Electrical Workers, Local Union#761, is, and at all times since July 12, 1940, has been the exclusiverepresentative of all the employees in such unit for the purposes. ofcollective bargaining, within the meaning of Section 9 (a) of the Act.4.By refusing and continuing to refuse to bargain collectivelywith International Brotherhood of Electrical Workers, Local Unioii#761, as the exclusive representative of all employees in such unit,the respondent has engaged in and is engaging in unfair labor prac-tices, within the meaning of Section 8 (5) of the Act.5.By interfering' with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging yin unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practic-saffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDER,Upon the basis 'of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders' that the re-spondent,WesternMassachusettsElectricCompany, Greenfield,Massachusetts, and its officers, agents, successors, and assigns, shall':1.Cease and desist from :(a)Refusing to bargain collectively with International Brother-hood of Electrical Workers, Local Union #761, as the exclusive repre-sentative of all its employees in its line and meter departments atGreenfield, Amherst, Easthampton, South Deerfield, and GardnersFalls,Massachusetts, including linemen, groundmen, truck drivers,cable splicers and helper's, lamp trimmers, meter readers, meter in-'stallers,meter testers, operators, and helpers, but excluding execu-tives, supervisory employees, line foremen, meter-department fore-men, trouble and meter-district employees, radio-interference em-ployees, stockroom employees, garage employees, line-departmentclerks, .and meter-department clerks;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing and to engage in con- WESTERN MASSACHUSETTS ELECTRIC COMPANY201certed activities for the purposes of collective bargaining,or othermutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the, policies of the Act :(a)Upon request,bargain collectively with International Brother-hood of Electrical Workers, Local Union#761, as the exclusive rep-resentative of all its employees iii its line and meter departments atGreenfield,Amherst, Easthampton,South Deerfield,and GardnersFalls,Massachusetts,including linemen, groundmen,truck drivers,cable splicers and helpers,lamp trimmers,meter readers,meter in-stallers;meter testers, operators,and helpers,but excluding execu-tives, supervisory employees,line foremen,meter-department fore-men; trouble'and meter-district employees,radio-interference em-ployees, stockroom employees,garage'employees,line-departmentclerks, and meter-department clerks, in respect torates of pay,wages,hours of employment,and other'conditions of employment; ,(b)Post immediately in conspicuous places at its various plantsand maintain for a period of at least sixty(60) days from the dateof posting,notices to its employees stating(1) that the respondentwill not engage in the conduct from which it is ordered to cease anddesist in paragraph 1 (a) and(b) of this Order; and(2) that therespondent will take the affirmative.action set forth in paragraph 2(a) of this Order;(c)Notify the Regional Director for the First Region in writingwithin ten(10) days from the date of this Order what steps therespondent,has taken to comply herewith.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Order.